NUMBER 13-08-00644-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                      IN RE CLYDE NUBINE


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                        Before Justices Yañez, Garza, and Vela
                         Memorandum Opinion Per Curiam 1

        Relator, Clyde Nubine, filed a pro se petition for writ of mandamus in the above

cause on November 14, 2008, seeking to compel the District Clerk of Bee County to

perform her ministerial functions, including, inter alia, filing pleadings and rescinding filing

fees.

        We do not have jurisdiction to grant the requested relief. This Court does not have

mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is

necessary to enforce our jurisdiction. See TEX . GOV'T CODE ANN . § 22.221(a), (b) (Vernon


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
2004); In re Washington, 7 S.W.3d 181, 182 (Tex. App.–Houston [1st Dist.] 1999, orig.

proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.–San Antonio 1998, orig.

proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534, at *1

(Tex. App.–Corpus Christi Aug. 27, 2008, orig. proceeding) (per curiam) (mem. op).

       Relator has neither alleged nor shown that issuance of the writ is necessary to

enforce our jurisdiction. Accordingly, the Court, having examined and fully considered the

petition for writ of mandamus, is of the opinion that we lack jurisdiction to consider this

matter. The petition for writ of mandamus is therefore DISMISSED for want of jurisdiction.

See TEX . R. APP. P. 52.8(a).


                                                        PER CURIAM


Memorandum Opinion delivered and filed
this 20th day of November, 2008.




                                            2